Plaintiff was granted a decree of divorce, awarded the custody of the six-year old son of the parties, with $5 per week for his support, and was given the household goods. Asserting inadequacy of the allowance for support of the child, plaintiff appealed.
We are not asked to disturb the decree of divorce, nor are we asked to grant plaintiff alimony. In West v. West, 241 Mich. 679, we pointed out the distinction between alimony and money decreed for the maintenance of a child.
Defendant is a painter and decorator, capable of earning upward of $30 per week. Plaintiff works and supports herself. Defendant has no property. While working, plaintiff must rely upon others to care for the child. Plaintiff at the time of the hearing was working as an elevator operator in a store and earning $13 per week. With reference to the care of the child, she testified:
"Right now I have a neighbor taking care of Bob. I get up in the morning, get him dressed, get his breakfast, and send him off to school, and then I leave for work, and this neighbor lady gets his lunch at noon and takes care of him until I get home at night. I pay her every week for that. I have been furnishing the clothing for him. To have him taken care of in this manner it costs me $3 a week right now."
Defendant should pay a dollar a day, or $7 per week, for support of the child. This will take about *Page 672 
one-quarter of his earnings and probably require plaintiff to extend some aid. If in the future the needs of the boy call for greater help from the defendant the circuit court is vested with ample power to so order.
The decree will be modified in the particular mentioned, and, so modified, affirmed with costs to plaintiff.
BUTZEL, CLARK, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.